765 N.W.2d 339 (2009)
Thomas SCHAFER, Plaintiff-Appellant,
v.
Pong SCHAFER, Defendant-Appellee.
Docket No. 138128. COA No. 286744.
Supreme Court of Michigan.
May 28, 2009.

Order
On order of the Court, the application for leave to appeal the December 12, 2008 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., would remand this case to the Court of Appeals for consideration as on leave granted.